Exhibit32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 (18 U.S.C. SECTION1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Precision Optics Corporation,Inc., a Massachusetts corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form10-Q for the quarter ended September30, 2011 (the “Form10-Q”) of the Company fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, and the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2011 /s/ Joseph N. Forkey Joseph N. Forkey Chief Executive Officer (Principal Executive Officer) Date: November 14, 2011 /s/ Jack P. Dreimiller Jack P. Dreimiller Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) A signed original of this written statement required by Section906 has been provided to Precision Optics Corporation,Inc. and will be retained by Precision Optics Corporation,Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
